Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed February 3, 2021. Claims 1, 2, 4-8, 10, 12-14, 21, 22 and 24-33 are pending and are examined in the instant application.
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Applicant’s request for an interview filed February 3, 2021 is noted. Applicant may contact the Examiner to set up a mutually convenient date and time upon receipt of the instant Office action.
Claim Objections
2. 	Claims 1, 5, 12-14, 25, 29 and 33 are objected to because of the following.
	In claims 1, 25 and 33, a comma should be inserted before each recitation of “representative”. Additionally, in claims 25 and 33, a comma should be inserted after each recitation of “NCIMB 42470” to clarify that the clauses following the deposit information refer back to the QTL that precedes the deposit information.
Claim 5 depends from a subsequent claim. Upon allowability, the claims will be renumbered accordingly.  
	In claims 12-14, “QTL 1” should be amended to “QTL1”.
	In claim 25, “SEQ 23” should be amended to “SEQ ID NO: 23”.

	Correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	Claims 1, 2, 4-8, 10, 12-14, 21, 22 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	In claim 1, the two alternative regions for QTL2 are non-overlapping. It is unclear whether there are two QTL2s or QTL2 is at only one of the two regions, but it is not known which one contains QTL2.	
	 In claims 7 and 10, “the marker” lacks antecedence.
	Claim 7 recites “further comprises” SEQ ID NO:4 and SEQ ID NO:5. However, claim 1 already recites SEQ ID NO:4 and SEQ ID NO:5. Does Applicant intend to claim multiple copies of SEQ ID NO:4 and SEQ ID NO:5?
	In claim 7, SEQ ID NO:7 and SEQ ID NO:12 are not recited as the sequences listed in the preamble or in a claim that claim 7 depends from.
	In claim 10, SEQ ID NO:16 and SEQ ID NO:20 are not recited as one of the sequences listed in the preamble or in a claim that claim 10 depends from.
	In claims 12 and 27, it is understood by the Office that “in homozygous form” refers to all three QTLs, and not just QTL2.

	In claim 29, “the propagation material” lacks antecedence. Additionally, in line 6, it is unclear whether “said fruit” refers to the tomato (fruit) claimed in the preamble or the fruit produced by the plant obtained from the seed in line 3. Claim 29 does not appear to describe the claimed tomato (fruit) of the plant of claim 25.
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(d)
4. 	Claims 24 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 depends from claim 13. Claim 13 recites “suitable for sexual reproduction” and “suitable for vegetative reproduction”. Claim 24 recites “suitable for tissue cultures”, which does not further limit one of the categories in claim 13. See also claim 32, which depends from claim 28. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
5. 	Claims 1, 2, 4-8, 10, 12-14, 21, 22 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Applicant is invited to point to the originally-filed disclosure where support for the following sequences can be found.
“including and between SEQ ID NO:2 and SEQ ID NO:3”
“including and between SEQ ID NO:4 and SEQ ID NO:8”
“including and between SEQ ID NO:6 and SEQ ID NO:5”
“including and between SEQ ID NO:16 and SEQ ID NO:20”
“including and between SEQ ID NO:17 and SEQ ID NO:19”
“including and between SEQ ID NO:18 and SEQ ID NO:15”
“including and between SEQ ID NO:10 and SEQ ID NO:11”
“including and between SEQ ID NO:9 and SEQ ID NO:21”
“including and between SEQ ID NO:9 and SEQ ID NO:22”
“including and between SEQ ID NO:9 and SEQ 23”
	Applicant has support for the regions comprising SEQ ID NO:1 to the end of chromosome 10 for QTL1, SEQ ID NO:4 to SEQ ID NO:5 of chromosome 9 for QTL2, and SEQ ID NO:13 to SEQ ID NO:14 of chromosome 7 for QTL3. While various SEQ ID 
Conclusion
6. 	No claim is allowed. 
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHUONG T BUI/Primary Examiner, Art Unit 1663